PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/554,208
Filing Date: 28 Aug 2019
Appellant(s): SABALDAN ELPEDES et al.



__________________
Bryant E. Wade
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 22, 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 1-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boswell (US 2015/0316355) in view of Thompson (US 8,151,505) and further in view of Wojcik et al. (US 2015/0194839), hereinafter (“Wojcik”).
Re claims 1-3, 5, and 7, Boswell discloses a powered mount for a firearm comprising: a housing (Figs 2-11) for mounting an external device; a power input port (Fig 4, 43); a power output (Fig 5, 34) transferring the electrical current to the external device; and a power storage unit (battery).  Boswell does not show a power conditioning system.  Thompson teaches a power conditioning system (c. 5, l. 30-35) for the purpose of altering the voltage available to the accessory.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the system in Boswell to have the power conditioning system in Thompson.  The motivation as taught by Thompson would be to alter the voltage available to the accessory.  All claimed elements were known in the prior art and one skilled in the art could have combined the 
Boswell as modified with Thompson above discloses the claimed invention with the exception of an input power conditioner and an output power conditioner.  However, input and output power conditioners are commonly known and used in the art.  For example, Wojcik generally teaches that it is well known in the art to use input/output power conditioners for altering the voltage/current, current limiting, spike protection, or the like (p. 0027-0028, 0030, and 0032; discussing conditioning the input and output power from a battery pack).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the combination of Boswell and Thompson to have input/output power conditioners.  The motivation as taught by Wojcik would be for altering the voltage/current, current limiting, spike protection, or the like.   All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 4, All batteries are inherently configured to (or capable of) being a backup power source.
	Re claim 8, Boswell as modified above discloses the claimed invention except for a second power output.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Boswell above to have a second power output, since it has been held that mere duplication of the essential working parts St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boswell (US 2015/0316355) in view of Thompson (US 8,151,505) in view of Wojcik and further further in view of Makohon (EP 2 975 356 A1), provided by applicant.  Boswell as modified above discloses the claimed invention with the exception of a power storage unit.  Makohon teaches a powered mount having a power storage unit (p. 0039).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the mount in Boswell to have the capacitor taught in Makohon for the obvious advantages in the power storage unit in Makohon.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

(2) Response to Argument
	With respect to the rejections of claims 1-5, 7, and 8 as being unpatentable over Boswell (US 2015/0316355) in view of Thompson (US 8,151,505) and further in view of Wojcik et al. (US 2015/0194839), hereinafter (“Wojcik”), the Appellant argues that Thompson does not disclose a powered mount having the claimed powder conditioning system including an input power conditioner and an output power conditioner.  In support of appellant’s argument, the appellant initially argues that Thompson does not disclose a powered mount but rather a powered rail.  

Appellant then argues that the examiner’s reference to Wojcik “does not disclose a powered mount having the claimed power conditioning system including an input power conditioner and an output power conditioner.”  MPEP 2141.01(a) states “[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention” and that “…a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” (emphasis added).  
Boswell as combined with Thompson discloses the claimed invention (see rejection above) with the exception of an input power conditioner and an output power conditioner.  Wojcik generally teaches that it is well known in the art to use input/output power conditioners for altering the voltage/current, current limiting, spike protection, or the like (see paragraphs [0027-0028], [0030], and [0032] discussing conditioning the input and output power from a battery pack).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the combination of Boswell and Thompson to have input/output power conditioners.  The motivation as taught by Wojcik would be for altering the voltage/current, current limiting, spike protection, or the like.  The device in Wojcik is clearly analogous art because it is reasonably pertinent to the problem faced by the inventor (i.e. altering the voltage/current available to an accessory).

Appellant further argues that “…the finding of obviousness based on the combination of Thompson and Boswell is erroneous” because Boswell shows contact points and Thompson shows a power supply system for a powered rail; the examiner disagrees.   As explained above, Boswell discloses a powered mount (see rejection above) but does not show a power conditioning system.  Thompson teaches a power conditioning system (variable resistors, solid state components, etc.; see c. 4, l. 30-35) for the purpose of altering a voltage available to an accessory.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the system in Boswell to have the power conditioning system in Thompson.  The motivation as taught by Thompson would be to alter the voltage available to the accessory.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.  

Appellant further argues that a person having ordinary skill in the art would never add the features of Thompson to Boswell because “…there is no need for any power conditioning system, and a power conditioning system would not provide any benefit to the mount”; the examiner disagrees.  As stated above, Boswell clearly shows a mount that is capable of providing power to a light (see Boswell paragraph [0033]).  Thompson is simply being used by the examiner to show that it is commonly and known in the art to use power conditioning components (e.g. a transistor; a diode, a resistor, a capacitor, an inductor, etc.) to alter the voltage available to an accessory.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the system in Boswell to have the power conditioning system in Thompson.  The motivation as taught by Thompson would be to alter the voltage available to the accessory.   
Appellant further argues that it would not be obvious to modify Boswell with Thompson because “there is no need for any power conditioning system and a power conditioning system would not provide any benefit to the mount”; the examiner disagrees.  Boswell (Figs 3 and 4) clearly discloses a mount capable of providing power to an electrical accessory, but does not show a power conditioning system.  Thompson (as explained above) clearly shows a power conditioning system for the purpose of altering the voltage available to an accessory.  At the time the invention was made it 
Appellant further argues that even if a person of ordinary skill in the art were motivated to modify the mount in Boswell, a person having ordinary skill in the art “would never look to Thompson for such modification”; the examiner disagrees.  As stated above, “[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention” and that “…a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” (emphasis added).  See MPEP 2141.01(a).  A person having ordinary skill in the art would clearly look to Thompson because Thompson is reasonably pertinent to the problem faced by the inventor (i.e. altering the voltage available to an accessory).
Appellant further argues that “…it would be obvious to combine the features of Wojcik with the features of Boswell as modified by Thompson…is erroneous”; the examiner disagrees.  Boswell as combined with Thompson discloses the claimed invention (see rejection above) with the exception of an input power conditioner and an output power conditioner.  Wojcik generally teaches that it is well known in the art to use input/output power conditioners for altering the voltage/current, current limiting, spike 
With respect to the rejections of claims 1-5, 7, and 8 as being unpatentable over Boswell (US 2015/0316355) in view of Thompson (US 8,151,505) further in view of Wojcik and further in view of Makohon (EP , 975 356 A1), appellant argues that “the assertion that it would be obvious to combine the features of Makohon with the features of Boswell as modified by Thompson and Wojcik is erroneous” because the examiner does not provide a satisfactory reason; the examiner disagrees.  
Initially, the examiner would like to note that it could be argued that Boswell does in fact disclose a power storage unit (see paragraph [0033] discussing a rechargeable battery).  However, assuming for the sake of argument that Boswell does not show a power storage unit, Makohon teaches a powered mount having a power storage unit (super-capacitors; see paragraph 0039).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the mount in Boswell to have the capacitor taught in Makohon for the obvious advantages in the power storage unit/super-capacitors in Makohon.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
Conferees:
/Troy Chambers/   Supervisory Patent Examiner, Art Unit 3641                                                                                                                                                                                                      
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.